Citation Nr: 0015489	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  97-11 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a higher evaluation for patellofemoral 
pain syndrome of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to a higher evaluation for patellofemoral 
pain syndrome of the left knee, currently evaluated as 10 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1990 to 
December 1995.

This matter previously came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
and assigned noncompensable disability evaluation for 
patellofemoral pain syndrome of the right and the left knee.

In March 1998, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In June 1998, the Board remanded this case to the RO for 
additional evidentiary development.

Following compliance, the RO granted entitlement to 
evaluations of 10 percent for each knee disorder.  The 
veteran was informed of these favorable determinations by 
rating decision and supplemental statement of the case issued 
in June 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal as to his left knee 
disorder has been obtained.

2.  Medical records developed in service and thereafter show 
that the veteran's bilateral knee disorder has been primarily 
manifested by functional limitation due to pain (crepitus).  
He has consistently been able to flex his knees from 0 
degrees to at least 140 degrees, and there is no ligament 
instability, slippage, swelling, effusion or weakness.  X-
rays of the knees reflect normal findings.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for patellofemoral pain syndrome of the right knee 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Codes 5003, 5014, 5257, 5258, 5260, 5261 (1999).

2.  The criteria for a disability evaluation in excess of 10 
percent for patellofemoral pain syndrome of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Codes 5003, 5014, 5257, 5258, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Francisco at 58.

Patellofemoral pain syndrome of the knees is not a listed 
condition under the rating schedule and the RO rated the 
condition analogously to the closely related disease of 
osteomalacia.  See 38 C.F.R. § 4.20 (1999).  According to 
Diagnostic Code 5014, osteomalacia is to be evaluated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 (degenerative arthritis), in turn, 
provides that compensation may be awarded under three 
circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
x-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

38 C.F.R. § 4.59 (1999) notes that crepitation on flexion 
identifies diseased points of contact, and together with 
Diagnostic Code 5003 deems painful motion from 
x-ray documented arthritis to be limited motion, even without 
actually limited motion and even though motion is possible 
beyond where pain sets in, and warrants a minimum 10 percent 
rating for each joint affected.  Hicks, 8 Vet. App. at 420-21 
(1995) (citations omitted).

Under 38 C.F.R. §§ 4.40 and 4.45 (1999), functional loss of 
joints, arthritic or otherwise, may be due either to pain on 
use or limitation of motion and in either event warrants at 
least the minimum rating; however, it must be supported by 
adequate pathology and evidenced by visible behavior on 
motion, because ratings based on limited motion do not ipso 
facto include or subsume the other rating factors in §§ 4.40 
and 4.45 (1999), e.g., pain, functional loss, fatigability, 
and weakness.

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14 (1999), because there may be 
additional disability in excess of limitation of motion as a 
result of pain or pain on repeated use of a joint.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1991); Hicks and DeLuca, 
supra.  In other words, when rating for limitation of motion, 
a higher rating may be assigned if there is additional 
limitation of motion from pain or limited motion on repeated 
use of the joint.

The Rating Schedule provides that the range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (1999).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability.  A 20 percent disability evaluation requires 
moderate impairment.  A 30 percent disability evaluation 
requires severe impairment.  38 C.F.R. Part 4, Diagnostic 
Code 5257 (1999).

A 20 percent evaluation may also be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
Part 4, Diagnostic Code 5258 (1999).

Limitation of motion of the knee would be rated under 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg. Diagnostic Code 5260 provides for a 
noncompensable evaluation if flexion is limited to 60 
degrees. A 10 percent evaluation applies where flexion is 
limited to 45 degrees.  A 20 percent evaluation requires 
flexion limited to 30 degrees, and a 30 percent evaluation 
requires flexion limited to 15 degrees.  Diagnostic Code 5261 
provides for a noncompensable evaluation for extension 
limited to 5 degrees, and for a 10 percent evaluation for 
extension limited to 10 degrees.  A 20 percent evaluation 
requires extension limited to 15 degrees, and a 30 percent 
evaluation requires extension limited to 20 degrees. 
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.  See 38 C.F.R. Part 4 (1999).

The words "slight," "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, it is incumbent upon the Board 
to arrive at an equitable and just decision after having 
evaluated the evidence.  38 C.F.R. § 4.6 (1999).  Terminology 
such as "slight," "moderate" and "severe" used by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

Because the veteran has perfected an appeal as to the 
assignment of initial ratings following the initial award of 
service connection for his bilateral knee disorder, the Board 
is required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  See 
Fenderson, supra.

The veteran's service medical records show that he was 
initially deemed to be unfit for duty due to left ear hearing 
loss on enlistment examination in July 1988.  He had a normal 
clinical evaluation of the lower extremities at that time.  
The veteran applied for and was granted a medical waiver and 
entered active duty in February 1990.  During service, he was 
treated on several occasions for bilateral knee pain and was 
eventually placed on permanent profile.  In July 1995, the 
veteran presented for examination by the Medical Evaluation 
Board (MEB).  The veteran reported that, prior to coming on 
active duty, he had some very minimal pain under the kneecap 
which did not interfere with any of his activities.  He could 
run as far as he wanted to without difficulty.  This pain 
caused him no loss of function whatsoever.  He came on active 
duty in 1990 and after that gradually over the years with 
running he noticed that his kneecap pain began getting worse 
and worse.  He started requiring profiles off and on for his 
knees.

Physical examination of the right knee revealed pain to 
palpation of the medial and lateral patellofemoral joint-
line.  There was positive patellar entrapment and crepitus.  
There was no mediolateral tibiofemoral joint line tenderness.  
He had full range of motion of the right knee.  Motor 
strength was 5/5.  There was no effusion present.  Pivot 
shift, anterior drawer and Lachman's tests were all noted to 
be negative.  The knee was stable to varus and valgus stress 
at 0 and 30 degrees.  The patella appeared to be well 
centered.  There was 2 centimeters of atrophy of the right 
thigh and musculature compared to the thigh.

Physical examination of the left knee revealed that he had 
pain to palpation of the medial patellofemoral joint and less 
pain to palpation of the lateral patellofemoral joint pain 
with patellar entrapment test.  The knee had full range of 
motion.  The left lower extremity was found to have full 
range of motion of the hip, knee, and ankle with 5/5 motor 
strength.  The diagnosis was bilateral patellofemoral pain 
syndrome.  The veteran was deemed to be unfit for duty.  The 
disability was noted to have existed prior to service (EPTS), 
but was permanently aggravated therein.  The veteran was 
discharged from active duty in December 1995.

In conjunction with his original claim for service 
connection, the veteran was afforded VA examination in May 
1996.  Physical examination of the knees revealed range of 
motion from 0 to 140 degrees; however, patellar pressure 
caused a little discomfort.  There was no deformity of the 
knees, but the veteran had some crepitus over the left knee.  
There was no abnormal posture, swelling or signs of 
inflammation of the knees.  The veteran could squat down 
well.  X-rays of the knees revealed no bony or articular 
abnormalities and no loose body was detected.  The diagnoses 
included mild degenerative changes in the knees, probably 
secondary to running.

Based on the foregoing, the RO granted service connection and 
assigned noncompensable disability evaluation for 
patellofemoral pain syndrome of the right and the left knee 
in a May 1996 rating decision.  Although the MEB found that 
the disabilities existed prior to service, the RO noted that 
no abnormality was shown on enlistment examination.  As such, 
the RO specifically found that service connection was 
established on a direct basis.  

The veteran was afforded a VA orthopedic examination in April 
1997, at which time he complained of knee discomfort, right 
versus left, "sometimes both", with discomfort described as 
"sharp, throbbing", that is exacerbated with duties of 
work, alleviated with rest and Aspirin or Aleve, two tablets 
two to three time per day that is "better than nothing."  
He had a knee brace that he was provided during active 
service that was unused due to aggravation of knee 
discomfort.  He had discomfort in bed, described as "pow", 
a sudden onset that resolves with lower extremity movement 
and time.  He also used heat and Icy-Hot ointment, which had 
not been effective.  Physical examination revealed that the 
veteran was well nourished and cooperative, but was somewhat 
animated at times regarding the VA and dissatisfaction with 
being dismissed from active service and having his medical 
conditions denied.  The knees were inspected sitting without 
obvious effusion or bony abnormalities.  Patellae were 
nondisplaced and mobile.  Active range of motion sitting with 
straight leg raising was 90 degrees to 0 degrees without 
discomfort or deficit.  Passive range lying supine with hip 
flexion and extension was 0 to 125 degrees and symmetric.  
Knee flexions were 145 degrees and symmetric.  There was a 4-
centimeter (cm) horizontal surgical scar at the left inferior 
patella border which is nontender to palpation (from 
childhood).  There was no effusion with milking and 
Ballottement technique.  Quadriceps were well developed and 
both thighs symmetric.  Calf muscles measured 15-cm, below 
the lower patella border 41-cm and symmetric.  Patellar 
apprehension test was negative bilaterally.  Ligament testing 
revealed no medial collateral or lateral collateral ligament 
laxity to stress testing, both straight and in mild flexion.  
Drawer tests were negative bilaterally.  McMurray's was 
negative bilaterally.  Quadriceps and hamstrings strength 
against resistance was symmetric.  Dorsalis pedis/posterior 
tibial pulses were bounding and symmetric.  Knee reflexes 
were l+/2.  Ankle reflexes were l+/2, plantar reflexes are 
downward and symmetric.  The plantar arches were preserved 
sitting, standing, and ambulating.  They did not diminish 
with ambulation.  There were no plantar surface skin changes 
or callosities.  There were no nail-bed onychomycotic 
changes.  The veteran was also evaluated during ambulation 
without antalgia.  Heel and toe walking were intact and 
symmetric.  X-rays of the knee were normal, bilaterally.  The 
diagnosis was knee condition with clinical correlation 
patellofemoral pain syndrome.  The examiner remarked that 
there was no clinical correlation of the veteran's subjective 
knee complaints.

The veteran presented testimony at a personal hearing held by 
the undersigned Member of the Board at the local VARO in 
March 1998.  He stated that he never has knee problems other 
than the basic strains and sprains as a child and teenager.  
Once he joined service and started doing all the physical 
activity, basically running and all the marching, he began to 
have lots of problems with his knees.  He indicated that his 
primary problem is pain.  He conceded that he did not 
experience locking or giving away, but noted that the pain 
gets so severe that he is unable to stand or put pressure on 
it.

A July 1998 private medical statement indicated that the 
veteran was seen with complaints of an anteromedial stabbing 
knee pain, as well as a feeling of knee pain beneath his 
kneecap.  This varies in intensity, with the right knee being 
greater than the left on some days, and then the converse on 
other days.  The veteran also indicated that he had increased 
left knee pain (retropatellar) when driving his truck, 
pushing down the clutch.  It was noted that the veteran was 5 
feet 9 inches tall and weighed 250 pounds.  Examination when 
standing demonstrated normal alignment, but difficulty with 
squatting maneuver and pain on rising from this position.  As 
to both knees, supine examination inspection demonstrated no 
masses, no effusion, no warmth or erythema.  There was full 
range of motion of both knees, excellent quadriceps tone and 
volume, with no evidence of atrophy.  There was no evidence 
of joint line tenderness about the left or right knee, with 
negative McMurray's tests bilaterally.  Ligament stability 
was normal in both knees, with a negative Lachman's, negative 
anterior and posterior drawer, and stable to varus and valgus 
stress testing.  Active knee extension with the hip flexed 
demonstrated mild patellofemoral crepitus, and popliteal 
angle of approximately 20-25 degrees.  The veteran had a 
mildly positive patellar inhibition test, negative patellar 
apprehension, and grossly normal Q angle.  The diagnosis was 
bilateral anterior/retropatellar knee pain, with no evidence 
of other intraarticular derangement.  The private doctor 
remarked that he had counseled the veteran quite extensively 
on this condition, and understood his frustration with this 
condition, as well as with the military.  The doctor informed 
the veteran that disability and impairment ratings typically 
rate objective findings such as strength, mobility, and 
stability; all of which of his are normal by examination.  
Unfortunately, rating exams do not take into account 
subjective complaints such as pain, despite his pain being 
quite significant.  The doctor felt that the veteran's 
condition warranted considering another job opportunity other 
than having to climb up and down steps to a semi rig.  
Secondly, the doctor suggested weight loss as an option; 
however, he states he is in a catch-22 situation, for his 
knees are too painful to run, and this seemed to drop his 
weight quite effectively.  In summary, the doctor noted that 
the veteran's knee pain was sufficient enough to interfere 
with simple activities of daily living including going up and 
down stairs, getting in and out of his truck cab, rising from 
a seated or deep squat position, etc.

In view of the holding in Fenderson, the Board has considered 
whether the veteran was entitled to a "staged" rating for his 
service-connected bilateral knee disorders, as the Court 
indicated can be done in this type of case.  As noted above, 
the veteran submitted his claim for service connection in 
January 1996, about one month after military discharge.  Upon 
reviewing the longitudinal record in this case, the Board 
finds that, at no time since the filing of the claim for 
service connection, has the veteran's bilateral knee disorder 
been more disabling than as currently rated under the present 
decision.

The veteran has clinical manifestations of osteomalacia 
(painful crepitus).  However, x-rays of the veteran's knees 
have been consistently negative, and he did not meet the 
minimum noncompensable disability evaluations under 
Diagnostic Codes 5260 (limitation of flexion of the lower 
extremity to 60 degrees) or 5261 (limitation of extension of 
the lower extremity to 5 degrees) at any point since 
discharge.  Indeed, the 1998 private medical statement noted 
that he has full range of motion of the knees.  Likewise, a 
higher evaluation under Diagnostic Code 5257 is not warranted 
insofar as evaluation of the ligaments was essentially 
negative.

Nonetheless, the medical evidence of record shows that pain 
appears to be the significant and consistent factor in the 
overall disability picture.  Crepitus has been noted on each 
of the examination reports of record, especially with squat 
testing and active knee extension.  As noted by his private 
doctor, rating examinations typically rate objective 
findings, such as strength, mobility and stability; all of 
which are normal on examination.  Such examinations cannot 
take into account subjective complaints such as pain, despite 
it being significant.  

With this in mind, it is noted that the 10 percent 
evaluations currently assigned for his bilateral knee 
disorder appear correct, as they account for occasional 
flare-ups which might cause some limitation of function.  
Consequently, the diagnostic codes and general rating 
criteria (38 C.F.R. §§ 4.40, 4.45) pertaining to pain and 
additional functional limitation imposed during flare-ups 
have already been accounted for in the assignment of the 
current rating.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
cf. DeLuca, supra.  Moreover, although the Board is required 
to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Here, the veteran has 
noncompensable limitation of motion of both knees and there 
is no evidence of ligamentous laxity or instability.  
Therefore, the 
Board finds that the 10 percent ratings assigned for his 
bilateral knee disorder adequately compensates him for the 
level of his subjective complaints of pain.

While the veteran maintains that his service-connected 
bilateral knee disorder is far more disabling, he is not 
shown to be qualified to render a medical diagnosis or 
opinion.  Hence, the medical evidence of record cited above 
specifically outweighs his views as to the etiology of his 
pain complaints and/or the extent of functional impairment in 
his knees.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (1999).  
In the instant case, the veteran alleges that his bilateral 
knee disorders inhibit his work as a truck driver, and his 
private physician has suggested that he try changing 
occupations as a result thereof.  "The governing norm in 
these exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  In 
this regard, the Board finds that the schedular evaluations 
in this case are not inadequate.  The veteran has not 
required frequent medical treatment and continues to be 
employed, with no showing of a marked employment handicap.  
As fully detailed above, the medical evidence reflects that 
the veteran's bilateral knee disorder is compensably 
disabling; however, as the schedular criteria provide a basis 
to award increased compensation in this case, it does not 
appear that the veteran has "exceptional or unusual" 
disabilities.

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999); 
Gilbert v. Derwinski 1 Vet. App. 49 (1990).

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.


ORDER

The claim for a higher evaluation for patellofemoral pain 
syndrome of the right knee is denied.

The claim for a higher evaluation for patellofemoral pain 
syndrome of the left knee is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

